DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final Office Action in response to the Remarks submitted on 06/07/2021. 
No amendment has been made.  Claims 1-18 are presented for examination, with claims 1 and 12 are being independent.

Claim Rejections - 35 USC § 101
Applicants’ argument to rejections of claims 1-18 under 35 U.S.C 101 is acknowledged.  However, Examiner is not persuaded and hence, because the claimed invention is still directed to a judicial exception (i.e., an abstract idea) without significantly more examiner maintains the rejections.  Independent claims  1 and 12 recite one or more computing devices  and one or more non-transitory storage media to perform the method,  are no more than generic computer components for performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements (e.g. one or more computing devices  and one or more non-transitory storage media), which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
For this reason, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:


35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to the abstract idea for generating a physical query plan for a logical query plan in a database system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1 and 12
             Independent claims 1 and 12 recite limitations of, receiving the logical query plan, wherein the logical query plan describes operations for executing a received query in the database system; generating a set of candidate physical query plans for the logical query plan based on expanding the logical query plan by using entries from tables comprising: a logical operator table, and one or more pattern property tables; and selecting a physical query plan from the set of candidate physical query plans using a cost model; wherein the selected physical query plan is executed in the database system to provide the response to the query; wherein the method is performed by one or more computing devices, correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the embedding space and geometric constraints are mathematical correlations.  
The limitations of receiving …, generating …, and selecting, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind. That is, other than reciting “one or more computing devices”, in claims 1 and claim 12, and “one or more non-transitory storage media”, in claim 12, nothing in the claims elements preclude the step from practically being performed in the mind.  The computing devices under its broadest reasonable interpretation, covers performance 
This judicial exception is not integrated into a practical application. In particular, claim 12 recites one additional element – one or more non-transitory storage media to perform the receiving …, generating …, and selecting … steps. The computing device in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a physical query plan for a logical query) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-11 and 13-18
The limitations as recited in claims 2-11 and 13-18 are simply describe the concepts of generating a physical query plan for a logical query plan in a database system.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-11 and 13-18 are directed to abstract idea and are not patent eligible.	

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claims 1 and 12, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betawadkar-Norwood et al., US 2013/0173528 (hereinafter Betawadkar).

Regarding claim 1, Betawadkar discloses a method for generating a physical query plan for a logical query plan in a database system, comprising:
receiving the logical query plan (e.g. Report module 16 may receive an input/a query [as logical query plan] specifying information to be retrieved from database 20, Betawadkar: [0028]-[0029] and [0031]), wherein the logical query plan describes operations for executing a received query in the database system (e.g. report engine 16 includes query optimizer 18 that performs query optimization operations to optimize queries to be issued to database 20. Query optimizer 18 may perform such query optimization operations on a query that references multiple fact tables of database 20, Betawadkar: [0028]-[0029]); 
Optimizer join enumerator 34 generates/extends candidate plans for execution of the query using enumeration rules 36. Enumeration rules 36 include various enumeration techniques for selecting information from a table, table join operations, aggregation operations, etc., Betawadkar: [0038]-[0039], [0041]) comprising: 
a logical operator table (e.g. table join operations, Betawadkar: [0038]), and 
one or more pattern property tables (e.g. fact tables, Betawadkar: [0037] and Fig. 1); and
selecting a physical query plan from the set of candidate physical query plans using a cost model (e.g. Cost-based decision criteria may assign an estimated runtime cost to each candidate query execution plan, such as by evaluating cost factors such as the number of input or output operations associated with the plan, the central processor unit (CPU) requirements associated with execution of the plan, or other similar cost factors, Betawadkar: [0040] and item 53 in Fig. 3);
wherein the selected physical query plan is executed in the database system to provide the response to the query (e.g. database systems, Betawadkar:[0014],[0016] and Fig. 1);
wherein the method is performed by one or more computing devices (e.g. computing system 2, e.g.   a method includes receiving, by a query optimizer executing on one or more processors of a computing device, a multi-fact star schema query that is executable by the computing device to , Betawadkar:[0016] and Fig. 1).

Regarding claim 2, Betawadkar further discloses, wherein expanding the logical query plan further comprises:
for each particular logical operator in the logical query plan, obtaining, from a logical operator property table corresponding to the particular logical operator, one or more patterns for executing the particular logical operator (e.g. Internal transformation module 30 processes the query to generate one or more internal data structures for use in query optimization. Multi-fact transformation engine 32 uses the internal data structure generated by internal transformation module 30 to analyze the query and perform internal transformation operations, Betawadkar: [0033]-[0035]); and
for each particular pattern obtained from the logical operator property table, 
expanding the particular pattern based on one or more values obtained from a pattern property table corresponding to the particular pattern, wherein the one or more values specify the corresponding one or more physical properties associated with the one or more physical operators used to execute the particular logical operator (e.g. conventional enumeration techniques typically extend candidate query execution plans to account for only the number of tables specified in the join operation of the query, Betawadkar:[0062]).

a single fact table, Betawadkar: [0028]-[0029]), with row entries in a row each comprising:
a logical operation (e.g. Fact tables include quantitative information (e.g., facts) that may be aggregated, analyzed, or otherwise used to generate reports, Betawadkar:[0020]);
a pattern count of different patterns (e.g. information is often numerical data, and may consist of many columns and large numbers of row (e.g., millions or billions of rows), Betawadkar: [0020]); and
pointers to different patterns, wherein each of the different patterns may be used to execute the logical operation (e.g. Dimension tables may be viewed as lookup tables, each of which contains information relating to measures of a related fact table, Betawadkar: [0021]).

Regarding claim 5, Betawadkar further discloses, wherein the one or more pattern property tables each corresponds to a particular pattern for executing a logical operation (e.g. dimension tables and fact tables, Betawadkar: Fig. 1), and wherein entries in a pattern property table may be updated to modify execution of a logical operation (e.g. Optimizer join enumerator 34 may generate candidate plans based on each individual table of the query. Next, optimizer join enumerator 34 updates the candidate plans to account for join operations specified in the query, Betawadkar: [0041]).

Regarding claim 6, Betawadkar further discloses, wherein a pattern property table comprises:
information is often numerical data, and may consist of many columns and large numbers of row, Betawadkar: [0020]); and 
column entries comprising:
properties for generating the particular pattern (e.g. information is often numerical data, and may consist of many columns and large numbers of row (e.g., millions or billions of rows), Betawadkar: [0020]); 
properties for expanding the particular pattern (e.g. information is often numerical data, and may consist of many columns and large numbers of row (e.g., millions or billions of rows), Betawadkar: [0020]) ; and
properties for creating a physical query plan for the particular pattern (e.g. information is often numerical data, and may consist of many columns and large numbers of row (e.g., millions or billions of rows), Betawadkar: [0020]).

Regarding claim 7, Betawadkar further discloses, wherein properties for generating the particular pattern comprises entries:
describing physical operations used to execute the particular pattern (e.g. SQL Query, Betawadkar: [0026]); and
describing a structure of the directed acyclic graph used to execute the particular pattern (e.g. a query graph model, Betawadkar: [0033]).

Regarding claim 8, Betawadkar further discloses, wherein the properties for expanding the particular pattern comprises entries for variables with optional values to be used when forming a Next, optimizer join enumerator 34 extends the candidate plans to account for further join operations specified in the query, Betawadkar: [0044]).

Regarding claim 9, Betawadkar further discloses, wherein the properties for creating a physical query plan for the particular pattern comprises entries for initializing values for physical operations according to the requirements of the particular pattern (e.g. optimizer join enumerator 34 may create a single query execution plan to execute the multiple single-fact sub-queries using a single optimized query, Betawadkar: [0061]).

Regarding claim 10, Betawadkar further discloses, wherein the physical property table comprises entries for default values for each physical operator, and wherein entries may be updated to change a default values of a physical operator (e.g. Optimizer join enumerator 34 may generate candidate plans based on each individual table of the query. Next, optimizer join enumerator 34 updates the candidate plans to account for join operations specified in the query, Betawadkar: [0041]).

Regarding claim 11, Betawadkar further discloses, wherein the cost model comprises combining the estimated time cost associated with executing each physical operator in a physical query plan (e.g. Cost-based decision criteria may assign an estimated runtime cost to each candidate query execution plan, such as by evaluating cost factors such as the number of input or output operations associated with the plan, the central processor unit (CPU) requirements ).

Claims 12-18 recite one or more non-transitory storage media storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method is similar to subject matter of claims 1-7.  Therefore, claims 12-18 are rejected by the same reasons as discussed in claims 1-7.

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.

Applicant Argued: Betawadkar fails to clearly and unequivocally disclose expanding a logical query plan by using entries in a logical operator table and one or more pattern property tables.
In response: Examiner respectfully submits that Betawadkar discloses enumeration rules 36 included in query optimizer 18. The enumeration rules 36 as described in figure 2 of Betawadkar is a database; thus, a database may comprises a tables or multi tables that store rules (see Betawadkar: Fig. 2 and paragraph [0038]).  Betawadkar further discloses table join operations, aggregation operations, etc., has been interpreted as a logical operator table of the invention (see Betawadkar: paragraph [0038]).  The query optimizer extends candidate plans for execution of the query, by using enumeration rules to evaluates various candidate join plans for each combination of tables, e.g. table A, B, C and D (see Betawadkar: paragraphs [0038] and [0044]).  The candidate joins plans has been interpreted as entries of table join operations that used to generate/extend candidate plans based on each individual table(s), has been interpreted as pattern property tables, specified in the query. Therefore, Betawadkar discloses that entries, e.g. candidate join plans, in a logical table, e.g.  table join operations, and a pattern property table, e.g.  table A, B, C and D,  are used to expand a query or logical query plan.
In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. The rejection under 35 USC 102 is maintained at this time. Applicant is invited to further amendment the claims to overcome the prior art made of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/               Examiner, Art Unit 2153